DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
 “The biosignal parameter is used to determined sleep condition of a subject” in abstract needs to be corrected. A suggested correction is --The biosignal parameter is used to determine[[d]] sleep condition of a subject--.
 Appropriate correction is required. 
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 2 lines 6-9   “wherein adjusting, based on the determined sleep condition, at least one sound to regulate the sleep pattern of the subject to offset the noise disturbance level comprises adjusting the sound based on the at least one sound parameter or at least one ANR parameter” needs to be corrected.  A suggested correction is – wherein the adjusting, based on the determined sleep condition, the at least one sound to regulate the sleep pattern of the subject to offset the noise disturbance level comprises adjusting the at least one sound based on the at least one sound parameter or the at least one ANR parameter– in order to maintain claim term consistency and  in light of its antecedent in claim 1 line 17-18 “adjust, based on the determined sleep condition, at least one sound to regulate a sleep pattern of the subject to offset the noise disturbance level”. 
Claim 1 lines 3-4 “at least one microphone for detecting ambient noise in a vicinity of the wearable audio device” needs to be corrected. A suggested correction is -- at least one microphone configured for detecting ambient noise in a vicinity of the wearable audio device-- to avoid intended result/functional limitation recitation which could raise question as to whether the limitation proceeding “for detecting” is required or not required limitation qualifying the preceding structure “microphone”.
Claim 1 lines 5-6 “at least one biosignal sensor for measuring at least one biosignal parameter of a subject wearing the wearable audio device”  needs to be corrected. A suggested correction is -- at least one biosignal sensor configured for measuring at least one biosignal parameter of a subject wearing the wearable audio device-- to avoid intended result/functional limitation recitation which could raise question as to whether the limitation proceeding “for measuring” is required or not required limitation qualifying the preceding structure “sensor”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 in line 1 recites the limitation "the noise disturbance".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 in line 18  recites “the noise disturbance level” which renders the claim unclear. More specifically, it is unclear as to whether claim 1 line 18 “the noise disturbance level” is referencing “a noise disturbance level” in claim 1 lines 12-13 or “a rapid eye movement (REM) sleep stage associated noise disturbance level” in claim 1 lines 13-14.
Claim 2 in line 7 and claim 9 in line 4  recites “the noise disturbance level” which renders the claim unclear. More specifically, it is unclear as to whether claim 2 line 7 and claim 9 line 4 “the noise disturbance level” is referencing “a noise disturbance level” in claim 1 lines 12-13 or “a rapid eye movement (REM) sleep stage associated noise disturbance level” in claim 1 lines 13-14.
Claim 1 in line 12-13 recites “a noise disturbance level”  which renders the claim unclear in light of  claim 1 line 3 recitation of  “ambient noise”. More specifically, the link or relationship between the two is unclear i.e. is the noise disturbance level a parameter derived from the ambient noise. 
Claim 1 in line 15-16 recites “the noise disturbance”  which renders the claim unclear in light of  claim 1 line 3 recitation of  “ambient noise”. More specifically, the link or relationship between the two, “ambient noise” and  “the noise disturbance”  is unclear i.e. It is unclear as to whether claim 1 lines 12-13 “a noise disturbance” is the same as, different than or in addition to “ambient noise” recited in claim 1 line 3. If different, it is unclear as to how or in what manner or based on what factors the ambient noise is classified as noise disturbance or determined to be noise disturbance.
Claim 1 in lines 17-18 recites “adjust, based on the determined sleep condition, at least one sound to regulate a sleep pattern of the subject to offset the noise disturbance level” which renders the claim unclear. It is unclear as to how the step “adjust…at least one sound to regulate a sleep pattern of the subject to offset the noise disturbance level” occurs based on just the determined sleep condition alone without taking into account the detected ambient noise disturbance. Based on instant application specification (see at least instant application specification at least fig. 3 “308”, [0028-0029], [0030, [0032] specifically [0028] “sounds are adjusted based on the subject's determined sleep condition and the ambient noise in the vicinity of the subject”, [0032] “The processor 202 is configured to adjust sound based on the subject's sleep condition and ambient noise”. Also, [0029] “Dynamically adjusting the masking properties based on the sleep condition and the ambient noise”; [0030] “the headphone 200 may adjust ANR based on the determined sleep condition and ambient noise”), Examiner suggests amending “adjust, based on the determined sleep condition, at least one sound to regulate a sleep pattern of the subject to offset the noise disturbance level” to --“adjust, based on the determined sleep condition and the detected ambient noise, at least one sound to regulate a sleep pattern of the subject to offset the noise disturbance level”--.
Claim 1 in lines 8-9 recites “at least one biosignal parameter” which renders the claim unclear. More specifically, it is unclear as to whether claim 1 lines 8-9 “at least one biosignal parameter” is the same as, different than or in addition to that recited in claim 1 lines 5-6 “at least one biosignal parameter” and if different in what way the two differ. If the same, Examiner suggests amending to –the at least one biosignal parameter--.
Claim 1 in line 11, claim 4 in line 3, claim 7 in line 3 and claim 8 in lines 1-2 recite “the at least one biosignal parameter” which renders these claims unclear. More specifically, it is unclear as to whether these claims are referencing claim 1 lines 8-9 “at least one biosignal parameter” and/or claim 1 lines 5-6 “at least one biosignal parameter”.
Dependent claims 2-9 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-9  are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing unit” in claim 1, 2, 6, 7, 9 which  is being interpreted as “unit for processing” and is being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder “unit” that is coupled with functional language  “processing” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses “a processor” (see fig. 2, [0032]) as the structure that performs the recited processing function in claim 1, 2, 6, 7, 9.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Contingently Allowable Subject-Matter
As per independent Claim 1,  independent Claim 1 would be contingently allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in addition to overcoming any other rejections/objections enumerated above.
As per dependent claims 2-9, dependent claims 2-9 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
Additionally, as per dependent claims 2-9, dependent claims 2-9 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As per independent Claim 1, none of the prior art discloses or renders obvious a wearable audio device comprising:  a transceiver … at least one microphone … detecting ambient noise in a vicinity of the wearable audio device;  at least one biosignal sensor …measuring at least one biosignal parameter of a subject wearing the wearable audio device;  a processing unit configured to:  measure, using the at least one biosignal sensor, a rate of change of the at least one biosignal parameter of the subject; and  determine a sleep condition … based on the rate of change of the at least one biosignal parameter and sleep data … the sleep condition associated with a sleep stage that subjects the subject to a noise disturbance level higher than a rapid eye movement (REM) sleep stage associated noise disturbance level, wherein the rate of change is non-zero and less than five units per ten seconds, starting from an onset of the noise disturbance until peaking, wherein the unit comprises beats per minute; and adjust, based on the determined sleep condition…at least one sound to regulate a sleep pattern … to offset the noise disturbance level; and  at least one speaker for outputting the adjusted at least one sound in combination with all the other structure, features, combination and arrangement of structures and features of independent claim 1.
Prior art US 20050143617 A1 to Auphan, Raphael discloses  sleep and environment control method and system. More specifically, Auphan discloses a sleep system includes sensors capable of gathering sleep data from a person and environmental data during a sleep by the person. A processor executes instructions that analyze this data and control the sleep of the person and the environment surrounding the person. Typically, the instructions are loaded in a memory where they execute to generate an objective measure of sleep quality from the sleep data from the person and gather environmental data during the sleep by the person. Upon execution, the instructions receive a subjective measure of sleep quality from the person after the sleep, create a sleep quality index from the objective measure of sleep quality and subjective measure of sleep quality, correlate the sleep quality index and a current sleep system settings with a historical sleep quality index and corresponding historical sleep system settings. The instructions then may modify the current set of sleep system settings depending on the correlation between the sleep quality index and the historic sleep quality index. These sleep system settings control and potentially change one or more different elements of an environment associated with the sleep system.
Prior art EP 1886707 A1 to Barnardo C J A et al. discloses  sleep enhancing device for generating e.g. calming sound, that has processor analyzing electrical signals and providing evaluation output, and sound bank storing audio data that represents soothing sounds to encourage/enhance sleep. Barnardo’s device has a transducer detecting ambient noise in a sleeping environment and generating electrical signals representing the ambient noise. A digital signal processor (DSP) responds to a state of sleep of a user and provides a corresponding control input. A processor i.e. microprocessor, analyzes the electrical signals and provides an evaluation output. A sound bank stores audio data that represents soothing sounds. A sound generating engine selects audio data from the bank and provides an audio output. A speaker outputs the audio output as a sound output.
Prior art US 20190192069 A1 to Garcia Molina et al. discloses  a wearable device e.g. headband, for facilitating sleep stage prediction and intervention preparation of subject, having physical processors for causing stimulators to provide intervention to subject based on intervention information. More specifically, Molina’s device has a set of sensors placed on a subject and provided for generating output signals conveying information related to brain activity of the subject. A set of physical processors provides a sample to a prediction model at first time of a sleep session to predict a sleep stage of the subject occurring around second time of the sleep session, determines intervention information based on the prediction of the sleep stage and the intervention information indicating stimulator parameters related to peripheral stimulation, and causes stimulators to provide intervention to the subject around the second time of the sleep session based on the intervention information. Molina’s device performs machine learning in form of deep neural networks to automatically derive features and build highly performant classifiers with significantly higher accuracies, and accurately predicts the sleep states to allow better energy management and life extension.
However, none of the prior art discloses or renders obvious the structure, features, combination and arrangement of structure and features of  independent Claim 1.
Additionally, as per dependent claims 2-9, dependent claim 2-9 would be contingently allowable based on their direct/indirect dependency on corresponding contingently allowable base claim.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20130338446 A1 for disclosing a wearable sleep disturbance monitoring apparatus for monitoring a sleep disturbance of a person. An ambience disturbance profile, which describes which levels and/or changes of an ambient signal, which is, for example, a noise signal, are related to disturbed sleep, is amended depending on a correlation between the ambience signal and a sleep signal which is indicative of the quality of the sleep of the person. After the ambience disturbance profile has been amended, an environmental disturbance factor, which disturbs the sleep, is determined based on a comparison of an actual ambient signal with the amended ambience disturbance profile, wherein information regarding the determined environmental disturbance factor is output to the person on an output unit. This allows providing personalized information regarding environmental sleep disturbance factors, i.e. the information considers the individual susceptibility of a person for environmental disturbances during sleep. This prior art is similar in terms disclosing a wearable sleep disturbance monitoring apparatus for monitoring an ambient sound disturbing the sleep of a person to that disclosed.
US 20100087701 A1 for disclosing systems and methods for optimizing the sleep and post-sleep performance of individuals regardless of their environment and time available for sleep are provided. The systems and methods include monitoring of sleep architecture over a longer period of time, measurement of accumulated sleep debt and assessment and/or tailoring of the sleep architecture for each subsequent sleep episode, determining a desired sleep state in which the subject should be in, and generating sensory stimuli for guiding the subject to the desired sleep state. This prior art is similar to that disclosed in terms disclosing systems and methods for monitoring sleep architecture of a subject, determining a desired sleep state or sleep pattern based on a sleep record for the subject, and guiding the subject toward a desired sleep state through one or more sleep patterns.
US 20090121826 A1 for disclosing an apparatus for managing quality of sleep includes a plurality of pressure sensors, which detect pressures in response to a presence and a movement of a user; an environment sensor including multiple sensors, which detect an environment surrounding the user in a sleep; and a controller for collecting and analyzing information, detected by the weight sensor unit and the environment sensor unit, and classifying and managing the analyzed information according to quality of sleep. The prior art is similar in terms of disclosing an apparatus that provides an optimized sleep environment adequate for a subject by learning various sleep environments, and providing a non-disruptive sleep environment to the subject.
US 3884218 A for disclosing a method of inducing sleep in a human being wherein an audio signal is generated comprising a familiar pleasing repetitive sound modulated by an EEG sleep pattern. The volume of the audio signal is adjusted to overcome the ambient noise and a subject can select a familiar repetitive sound most pleasing to himself. This prior art is similar to that disclosed in term of using sleep inducing sounds to overcome ambient sleep disruptive noise to enhance sleep in a subject.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        October 21, 2022